Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/19/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  laminating and shaping method for a three-dimensional structure, performed by a three-dimensional laminating and shaping apparatus including a powder feeding unit configured to feed a powder layer of an electrically conductive material, an electron beam column configured to output an electron beam and deflect the electron beam toward a front surface of the powder layer, an insulating portion that is in contact with the three-dimensional structure and electrically insulates the three-dimensional structure from a ground potential member, an ammeter connected between the three-dimensional structure and the ground potential member and configured to measure a current value of a current flowing into the ground potential member after passing through the three-dimensional structure, a melting judging unit configured to, based on the current value measured by the ammeter, detect that the powder layer is melted and generate a melting signal, and a deflection controller configured to receive the melting signal and determine a condition of irradiation with the electron beam, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a powder feeding unit” in claim 1 at line 3 wherein the spec discloses no structure of “a powder feeding unit”.
“an insulating portion” in claim 1 at line 7 wherein the spec discloses only “A insulating portion 51, which is formed by an insulator in the form of a thin plate” and “The insulating portion 51 is made of insulating ceramic materials, for example” (para.29, lines 1-3 and 6-7) and “The insulating portion 51 and the stage 52 respectively have through holes 57 at substantially the same position within the X-Y plane.” (para.30, lines 1-3).
“a grounding potential member” in claim 1 at line 8 wherein the spec discloses only “a ground potential member (earth)” (para.30, lines 9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 at line 3, the specific structure for “a powder feeding unit” is not supported in the spec.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 3, “a powder feeding unit” is not clear what the structure of “a powder feeding unit” is because unit is a nonstructural term (Refer MPEP 2181, section I, subsection A).
In claim 2 at line 5, “such a manner that” is a relative term which renders the claim indefinite.  
In claim 3 at line 5, “a melting signal” is not clear if it is same as “a melting signal” in claim 1 at line 13, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dusel (US 2013/0055568) in view of Hamada (US 7,019,293).

	Regarding claim 1, Dusel discloses 
A three-dimensional laminating and shaping apparatus (a device 10 according to the present invention for manufacturing a component 11; Para.28, lines 2-3, Fig. 1

    PNG
    media_image1.png
    488
    460
    media_image1.png
    Greyscale
) to laminate and shape a three-dimensional structure (a component 11; Para.28, line 3, Fig. 1), comprising:

a powder feeding unit (12; Fig. 1) configured to feed a powder layer of an electrically conductive material (14; Fig. 1);

an electron beam column (EB-column; Fig. 1 wherein it “includes two electron sources 18”; para.28, line 12, Fig. 1) configured to output an electron beam (22; Fig. 1) and deflect the electron beam toward a front surface (top surface of “14”) of the powder layer;

the three-dimensional structure;

a melting judging unit (ascertaining unit 28 on the basis of control information from detection unit 26 characterizing the detected electrons e-; para.29:11-13) configured to, detect (detecting electrons e- emitted due to the interaction of electron beams 22 with component material 14; par.29:1-3) that the powder layer is melted (melting; para.28, line 13) and generate a melting signal (the output from “a digital control and/or regulating unit 32”; para.31, lines 2-3, Fig. 1 [including] control information; par.29, line 12); and

a deflection controller (For adjusting the spatial deflection, a unit 24 for generating electromagnetic fields F; para.28, line 16,18-19) configured to receive the melting signal and determine a condition (For adjusting the spatial deflection, the focus and the thermal power of electron beams 22; para.28, lines 16-16) of irradiation (illuminating “electron beams 22 in the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 13-16) with the electron beam.

	Dusel discloses “the three-dimensional structure from”, “a melting judging unit” and “the powder layer is melted” as mapped above, but is silent regarding
an insulating portion that is in contact with the three-dimensional structure and electrically insulates the three-dimensional structure from a ground potential member;

an ammeter connected between the three-dimensional structure and the ground potential member and configured to measure a current value of a current flowing into the ground potential member after passing through the three-dimensional structure;

based on the current value measured by the ammeter, 

	However, Hamada discloses, in the technical endeavor to solve the problem of “a current detection section 25 constituting the current detecting means (col.6, lines 15-16) in order to cause the electron beam 11A to be irradiated onto a desired position of the sample 13 held on the stage 14” (col.6, lines 27-28, Fig.2 for a position detection system, col. 5, line 58,

    PNG
    media_image2.png
    359
    443
    media_image2.png
    Greyscale
) wherein the spec discloses the technical endeavor for “an ammeter 73 that is configured to measure the value of the current flowing into the ground potential member after passing through the three-dimensional structure 36” (para.20, lines 9-12 wherein an ammeter is a current detection device and electron beam is a current flow),

an insulating portion (the whole bottom surface of “insulating film 31”, col.7, line 24, Fig. 2) that is in contact with the three-dimensional structure (a p-type silicon substrate 30; col.7, line 24, Fig. 2) and (Grounding Device; Fig. 2);

an ammeter (a current detection section 25 constituting the current detecting means; col.6, lines 15-16, Fig. 2) connected between the three-dimensional structure and the ground potential member and configured to measure a current value (the reading of “the current detected by the current detection section 25”; col.7, line 6) of a current (the current detected by the current detection section 25; col.7, line 6) flowing into the ground potential member after passing through (through “contact hole 32”; col.7, lines 26-27, Fig. 2) the three-dimensional structure;

based on the current value measured by the ammeter, 

	The advantage of using Hamada’s scanning stage 14 having an insulating film 31 and a current detection section 25 on a scanning stage 14 is  not only to “detect the position and the size of a portion to be measured in a sample” (col.1, lines 9-10) and determine the position of the portion to be measured in the sample based on “when the current detected by the current detection section 25 changes” (col.7, line 6-8) above the zero-level grounding voltage, but also determine the material state, such as solid state or liquid state, of the materials at the irradiated area of the electron beam 11A on the determined local portion of the sample and form a closed electron flow circuit by irradiating the electron beam until the material becomes molten state the same way as a plasma welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dusel with Hamada by replacing Dusel’s component platform 16 with Hamada’s scanning stage 14 having an insulating film 31 and a current detection section 25 on a scanning stage 14 in order not only to “detect the position and the size of a portion to be measured in a (col.1, lines 9-10) and determine the position of the portion to be measured in the sample based on the current detected by the current detection section 25 changes” (col.7, line 6-8) above the zero-level grounding voltage, but also determine the material state, such as solid state or liquid state, of the materials at the irradiated area of the electron beam 11A on the determined local portion of the sample and form a closed electron flow circuit by irradiating the electron beam until the material becomes molten state the same way as a plasma welding.
 
	Regarding claim 2, Dusel in view of Hamada discloses 
the deflection controller (Dusel: (wherein “:” means discloses) For adjusting the spatial deflection, a unit 24 for generating electromagnetic fields F; para.28, line 16,18-19) repeatedly performs irradiation (Dusel: illuminating “electron beams 22 in the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 13-16) with the electron beam in each (Dusel: each of the two beam spots on “the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 14-15)  of a plurality of irradiation areas  (Dusel: the two beam spots on “the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 14-15) that are obtained by dividing a cross-section (Dusel: the left-hatched cross-sectional areas “11”; Fig. 1) of the three-dimensional structure (Dusel: the left-hatched cross-sectional areas “11”; Fig. 1), and each of the irradiation areas is irradiated by moving a shot (Dusel: the spatial deflection, the focus; para.28, line 16) of the electron beam (Dusel: electron beams 22; para.28, line 17, Fig. 1) for a predetermined period (a desired period of time; para.29, lines 2-1 from bottom) of time in such a manner that the each of the irradiation areas is filled with the shot of the electron beam.

	Regarding claim 3, Dusel in view of Hamada discloses 
(Dusel: each time of "online monitoring" of the manufacturing process; para.31, lines 15-16) at which a difference (Dusel:  the error feedback of the regulation action of “a digital control and/or regulating unit 32”; para31, line 6-7) between a current value (Dusel: the electric current producing “the thermal power of electron beams 22”; para.28, line 16-17) of the electron beam (Dusel: 22; Fig. 1) irradiating the powder layer (Dusel: layers of component material 14; para.28, line 14) and the current value measured by the ammeter (Hamada: a current detection section 25 constituting the current detecting means; col.6, lines 15-16, Fig. 2) becomes less than or equal to a predetermined reference value (Dusel:  the reference input of the error feedback of the regulation action of “a digital control and/or regulating unit 32”; para31, line 6-7), the melting judging unit (Dusel: ascertaining unit 28 on the basis of control information from detection unit 26 characterizing the detected electrons e-; para.29:11-13) generates a melting signal (Dusel: the input/output signals from “a digital control and/or regulating unit 32”; para.31, lines 2-3, Fig. 1 [including] control information; par.29, line 12) for the irradiation (Dusel: illuminating “electron beams 22 in the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 13-16) of each  (Dusel: each of the two beam spots on “the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 14-15) of the irradiation areas  (Dusel: the two beam spots on “the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 14-15) with the electron beam.

	Regarding claim 4, Dusel in view of Hamada discloses 
the deflection controller (Dusel: For adjusting the spatial deflection, a unit 24 for generating electromagnetic fields F; para.28, line 16,18-19) controls the irradiation (Dusel: illuminating “electron beams 22 in the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 13-16) of each of the irradiation areas  (Dusel: the two beam spots on “the area of a buildup and joining zone 20 of component platform 16”; para.28, lines 14-15) with the electron beam to be continued until receiving (Dusel: the input/output signals from “a digital control and/or regulating unit 32”; para.31, lines 2-3, Fig. 1 [including] control information; par.29, line 12).

	Regarding claim 5, Dusel in view of Hamada discloses 
the insulating portion (Hamada: an insulating film; col.7, line 24) is made of an insulating ceramic (Hamada: a silicon dioxide film; col.7, line 25).

	Regarding claim 6, Dusel in view of Hamada discloses 
the insulating portion (Hamada: an insulating film; col.7, line 24) is made of an insulating ceramic (Hamada: a silicon dioxide film; col.7, line 25).

	Regarding claim 7, Dusel in view of Hamada discloses 
the insulating portion (Hamada: an insulating film; col.7, line 24) is made of an insulating ceramic (Hamada: a silicon dioxide film; col.7, line 25).

	Regarding claim 8, Dusel in view of Hamada discloses 
the insulating portion (Hamada: an insulating film; col.7, line 24) is made of an insulating ceramic (Hamada: a silicon dioxide film; col.7, line 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US-5830612), Takigawa (US-4199689), O'Keeffe (US-3849659), O'Keeffe (US-3840749).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761